Amper, Politziner & Mattia, llp CERTIFIED PUBLIC ACCOUNTANTS and CONSULTANTS 2 P.O. BOX 988 EDISON, NJ 08818-0988 PHONE: 732.287.1000 FAX: 732.287.3200 WWW.AMPER.COM August 16, 2010 Securities and Exchange Commission treet, N.E. Washington D.C., 20549-7561 Dear Sirs/Madams: We have read Kingstone Companies, Inc.’s statements included under Item 4.01 on its Form 8-K filed on August 20, 2010 and we agree with such statements concerning our firm. /s/ Amper, Politziner & Mattia, LLP Amper, Politziner & Mattia, LLP
